ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                      )
                                                   )
  R.H. Contracting, Inc.                           ) ASBCA No. 62184
                                                   )
  Under Contract No. N40085-17-C-4607              )

  APPEARANCE FOR THE APPELLANT:                       David A. Hearne, Esq.
                                                       ReavesColey, PLLC
                                                       Chesapeake, VA

  APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Matthew D. Bordelon, Esq.
                                                       Trial Attorney

                                  ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: September 8, 2021



                                                  KENNETH D. WOODROW
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62184, Appeal of R.H. Contracting,
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 9, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals